Exhibit 10.20
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made as of
December 21, 2009, by and between ARE-SD REGION NO. 20, LLC, a Delaware limited
liability company (“Landlord”), and CYPRESS BIOSCIENCE, INC., a Delaware
corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant are parties to that certain Lease Agreement dated as
of May 23, 2008, as amended by that certain First Amendment to Lease Agreement
dated as of March 11, 2009 (as so amended, the “Lease”). Pursuant to the Lease,
Tenant agreed to lease certain premises consisting of approximately 2,455
rentable square feet (“Premises”) in a building located at 9393 Towne Centre
Drive, San Diego, California. The Premises are more particularly described in
the Lease. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.
     B. The Base Term of the Lease is scheduled to expire on December 31, 2009.
     C. Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, (i) extend the Base Term
and (ii) decrease the Base Rent.
     NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.   Base Term. The defined term “Base Term” on page 1 of the Lease is hereby
deleted in its entirety and replaced with the following:

               “Base Term: Beginning on the Commencement Date and ending on
June 30, 2010.”

2.   Base Rent. Tenant shall continue to pay Base Rent as provided for in the
Lease through December 31, 2009. Commencing on January 1, 2010, Tenant shall pay
Base Rent in the amount of $6,383.00 per month through the expiration of the
Base Term.   3.   Brokers. Landlord and Tenant each represents and warrants that
it has not, with the exception of BRE Commercial, Inc., dealt with any broker,
agent or other person (collectively, “Broker”) in connection with the
transaction reflected in this Second Amendment and that no Broker, other than
BRE Commercial, Inc., brought about this transaction, other than BRE Commercial,
Inc. (dba Grubb & Ellis/BRE Commercial). Landlord and Tenant each hereby agree
to indemnify and hold the other harmless from and against any claims by any
Broker, other than the broker, if any named in this Second Amendment, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.   4.  
Miscellaneous.

  a.       This Second Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 
(ALEXANDRIA LOGO) [a55504a5550402.gif]

1



--------------------------------------------------------------------------------



 



  b.       This Second Amendment is binding upon and shall inure to the benefit
of the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.     c.       This Second Amendment may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument. The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by other parties to this Second
Amendment attached thereto.     d.       Except as amended and/or modified by
this Second Amendment, the Lease is hereby ratified and confirmed and all other
terms of the Lease shall remain in full force and effect, unaltered and
unchanged by this Second Amendment. In the event of any conflict between the
provisions of this Second Amendment and the provisions of the Lease, the
provisions of this Second Amendment shall prevail.

[Signatures are on the next page.]

 
(ALEXANDRIA LOGO) [a55504a5550402.gif]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the day and year first above written.

          LANDLORD: ARE-SD REGION NO. 20, LLC,
a Delaware limited liability company
      By:   ARE-SD REGION NO. 20 MEMBER, LLC,         a Delaware limited
liability company,        as Managing Member   

            By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,        a Delaware
limited partnership, as Managing Member   

            By:   ARE-QRS CORP.,         a Maryland corporation,        as
General Partner   

            By:   /s/ Gary Dean       Its: VP- Legal Affairs   

          TENANT: CYPRESS BIOSCIENCE, INC.,
a Delaware corporation
      By:   /s/ Sabrina Johnson       Its: CFO/COO             

 
(ALEXANDRIA LOGO) [a55504a5550402.gif]

 